IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10759
                          Conference Calendar



CLIFFORD E. TAYLOR,

                                      Plaintiff-Appellant,

versus

JAMES SUTTON, Sergeant,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:98-CV-96-R
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Clifford E. Taylor, Texas prisoner # 727610, seeks leave to

proceed in forma pauperis (“IFP”) in the appeal of the dismissal

of his civil rights complaint.    The district court certified,

pursuant to 28 U.S.C. § 1915(a)(3), that Taylor’s appeal was not

taken in good faith.   Taylor’s motion for IFP is treated as a

challenge to the district court’s certification.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10759
                                -2-

     Because Taylor fails to show that he will raise a

meritorious issue on appeal, his motion to proceed IFP is DENIED.

Taylor has not shown that the district court's denial of his

motion for relief from judgment pursuant to Fed. R. Civ. P. 60(b)

was so unwarranted as to constitute an abuse of discretion.    See

Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

The district court did not err in certifying that an appeal would

be frivolous.   Accordingly, the appeal is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); Baugh,
117 F.3d at 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.

     The dismissal of this appeal counts as a strike for purposes

of § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Taylor is WARNED that if he accumulates three

strikes, he may not proceed   IFP in any civil action or appeal

while he is incarcerated or detained in any facility unless he is

in imminent danger of serious physical injury.   See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.